Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite due to the last sentence of the claim.  The wording “carbon atoms, and wherein the compound of formula A contains 5 to 12 carbon atoms” makes it unclear if this is one of three choices (the other two being 1-5 carbon atoms which are substituted or not) and if this refers to the total number of carbon atoms in the compound.  Please note that if the 5-12 is not the total number of carbons this be rejected for failure to further limit the parent claim. For the purpose of this office action claim 1 and 5 may be interoperated as any of the above.
Claim 12 is dependent on claim 1.  It modifies the R3 substitute.  There is no R3 on the Markush structure of claim 1.  It is unclear if this claim limitation is supposed to be applied to the structure of claim 10 (on which it does not depend) or claim 1 Markush 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 16, 32, 40 and 44-46 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Coburn et al (US 2010/0093736 A1).
Regarding claims 1, 5-6, 16, 32, 40 and 44-46 Coburn teaches a lubricant composition for use in metalwork (p 2).  The composition contains a compound matching the Markush structure of claim 1.
See example E and F p 81-84.  For Markush structure see p 40-43.  This includes where R1 is butyl and R2 is ethyl, see p 43.  This is present in the amount of 0.1-20% of the composition, see p 55. Use at 8% is shown in table 1 over p 72.
The composition also includes sequestering agents such as phosphate esters, see table 1 over p 72.  Also in this group is Corfree M1, which contains two carboxyl groups.
The composition contains water in the amount of 30% or more of the composition, see table 1.
The composition also contains oil, see table 1.
The composition also contains surfactants such as ethoxylated nonyl phenol, see table 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 17, 21, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al (US 2010/0093736 A1).
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The following are rejected under 103 for overlapping ranges, please see above as to what Coburn teaches.  
Claims 8, 21, and 36 have either overlapping number ranges or as in claim 8 overlapping possible Markush structures.
Regarding claim 17, as phosphates with a dipole moment are in the aqueous solution as well as amine components such as those found in Markush structure A these compounds would form salts.
Claim 9-10, 12, 15, 17-18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al (US 2010/0093736 A1) and Kalota et al (US 2003/0162671 A1)
Regarding claims 9-10, 12, 15, 17-18, and 22 to see what Coburn teaches please see above.  Coburn does not specifically state the use of a phosphonate or a compound matching the Markush structure of claim 10.
Kalota teaches a metal working lubricant, see abstract.  The lubricant contains an amine containing component (referred to as component A).  Se p 36-44 and p 48-52.  Component B. is a phosphate overlapping the Markush structure of claim 10. See p 82-84.  This is used in the amount of 0.1 to 15% of the composition, see p 86. The two compounds interact, see p 21.  
The pH of the composition may be 8, see p 140.  This is due to the phosphonate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the phosphonate of Kalota in the invention of Coburn.  Coburn already calls for use of such compounds and uses similar compounds.  In addition the phosphonate of Kalota has the advantage of being an effective additive which improves a variety of properties including antiwear, lubricitive, and extreme pressure properties.  See p 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771